 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 1 of 8 - Page ID#: 119



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

                                        )
UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )              Criminal Case No.
                                        )               5:16-cr-83-JMH
v.                                      )
                                        )                 MEMORANDUM
WILLIAM P. DIXON,                       )              OPINION AND ORDER
                                        )
      Defendant.                        )
                                        )

                               ** ** ** ** **

     This matter is before the Court on Defendant William Dixon’s

Second   Motion    for   Compassionate       Release    (DE   31)    requesting

compassionate     release   under    the    Coronavirus    Aid,     Relief,   and

Economic Security Act (“CARES Act”) and 18 U.S.C. § 3582(c)(1)(A).

Dixon, a federal prisoner proceeding pro se, cites concerns about

the current COVID-19 pandemic and requests that the Court order

his release. He also requests the appointment of counsel. As

ordered by the Court on August 5, 2021, (DE 30), the United States

has responded (DE 32). Because Dixon has still not exhausted his

administrative remedies, his Motion (DE 31) will be denied.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

     On February 6, 2017, this Court sentenced Dixon to possession

with the intent to distribute 40 grams or more of fentanyl, a

Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1). (DE 21: Minute Entry). He was sentenced to a total term
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 2 of 8 - Page ID#: 120



of imprisonment of 120 months, to be followed by eight (8) years

on supervised release. (DE 22: Judgment).

      Dixon   is     currently    incarcerated         at   the    United     States

Penitentiary (USP) in Yazoo City, Mississippi. The BOP’s Inmate

Locator indicates that he is 60 years-old and is projected to be

released on May 16, 2024.

      On June 12, 2020, the Court received Dixon’s first motion for

compassionate       release.   (DE    25).    There,   Dixon      submitted    that,

because he suffers from hypertension and is in “chronic care” at

the hands of a “Dr. Martinez”, he is concerned about the possible

ramifications of contracting COVID-19. He also stated that his

facility is unable to properly control a COVID outbreak. (Id. at

2). At that time, the United States argued that Dixon’s motion

should be denied on procedural grounds, as he had not properly

exhausted his administrative remedies. (DE 26). The Court agreed

and denied Dixon’s motion without prejudice. (DE 29).

      In his new motion (DE 31), Dixon asks the Court to “renew”

his motion under 18 U.S.C. 3582(c)(1)(A) because he fears his life

is   in   danger.    He   indicates    that    he   suffers    from   high    blood

pressure, but otherwise does not add any further information

regarding his health status. Nor does he offer medical evidence.

The United States continues to assert that the Court does not have

jurisdiction to consider the motion because Dixon has not properly

exhausted his administrative remedies. (DE 32 at 3-4).
    Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 3 of 8 - Page ID#: 121



                                  II. DISCUSSION

        The sentencing court has no inherent authority to modify an

otherwise valid sentence. United States v. Washington, 584 F.3d

693, 700 (6th Cir. 2009). Rather, the authority of the Court to

resentence a defendant is limited by statute. United States v.

Houston, 529       F.3d    743,   748–49    (6th   Cir.   2008) (citing United

States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C.

§ 3582(c)(1)(A) provides that courts may “reduce [an inmate’s]

term of imprisonment (and may impose a term of probation or

supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment)” where

“extraordinary and compelling reasons warrant [release],” or the

prisoner’s age and other factors make release appropriate. 18

U.S.C. § 3582(c)(1)(A).

        Prior to 2018, only the Bureau of Prisons (“BOP”) could move

a     district    court    under §    3582(c)(1)(A) for       the compassionate

release of a federal prisoner. On December 21, 2018, the First

Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to

directly petition courts for compassionate release. The amendment

provides prisoners with two direct routes to court: (1) file a

motion after fully exhausting administrative appeals of the BOP’s

decision not to file a motion for compassionate release, or (2)

file a motion after “the lapse of 30 days from the receipt . . .

of such a request” by the warden of the prisoner’s facility. 18
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 4 of 8 - Page ID#: 122



U.S.C.    §   3582(c)(1)(A).      No    exceptions     to    the    exhaustion

requirement are listed in the statute. Ross v. Blake, 136 S.Ct.

1850, 1857 (2016). In fact, the Supreme Court held in Ross that

mandatory     exhaustion     regimes    completely      foreclose     judicial

discretion. Id.

     If the defendant surmounts this preliminary hurdle, the Court

may grant a sentence reduction “after considering the factors set

forth in section 3553(a) to the extent that they are applicable”

if it finds:

     (i) extraordinary and compelling reasons warrant such a
     reduction; or

     (ii) the defendant is at least 70 years of age, has
     served at least 30 years in prison, pursuant to a
     sentence imposed under section 3559(c), for the offense
     or offenses for which the defendant is currently
     imprisoned, and a determination has been made by the
     Director of the Bureau of Prisons that the defendant is
     not a danger to the safety of any other person or the
     community, as provided under section 3142(g);

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission
     ....

Id. (emphasis added).

     If the exhaustion requirement is satisfied, courts must then

follow the statute's three-step test:

     At step one, a court must “find[ ]” whether
     “extraordinary and compelling reasons warrant” a
     sentence reduction. At step two, a court must “find[ ]”
     whether “such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission.”
     The Commission's policy statement on compassionate
     release resides in U.S.S.G. § 1B1.13. Thus, if §
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 5 of 8 - Page ID#: 123



      1B1.13 is still “applicable,” courts must “follow the
      Commission's instructions in [§ 1B1.13] to determine the
      prisoner's eligibility for a sentence modification and
      the extent of the reduction authorized.” At step three,
      “§ 3582(c)[(1)(A)] instructs a court to consider any
      applicable § 3553(a) factors and determine whether, in
      its discretion, the reduction authorized by [steps one
      and two] is warranted in whole or in part under the
      particular circumstances of the case.”

United    States   v.    Jones,      980     F.3d     1098,     1107-08   (6th       Cir.

2020) (internal citations omitted). “In cases where incarcerated

persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the §

3582(c)(1)(A) inquiry         and     have      full     discretion       to     define

‘extraordinary     and   compelling’         without     consulting       the    policy

statement § 1B1.13.” Id. at 1111. In considering a compassionate

release motion, “district courts may deny compassionate release

motions    when    any   of    the     three         prerequisites    listed         in §

3582(c)(1)(A) is lacking and do not need to address the others”

but   must    “address       all    three       steps”    if     granting       such    a

motion. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

                                   III. Analysis

      In addressing a motion for compassionate release, the Court

first examines whether defendant has satisfied § 3582(c)(1)(A)'s

exhaustion    requirement,         which   is    a    mandatory    prerequisite         to

consideration      of    a    compassionate           release     request       on     the

merits. United States v. Alam, 960 F.3d 831, 833–34 (6th Cir.

2020). “When ‘properly invoked,’ mandatory claim-processing rules
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 6 of 8 - Page ID#: 124



‘must be enforced.’ ” Id. at 834 (quoting Hamer v. Neighborhood

Hous.   Servs.   of   Chi.,   138   S.   Ct.   13,   17   (2017)).   The   only

exceptions to such a mandatory claim-processing rule are waiver

and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625,

630 (2002)).

     As previously stated, the United States argues that Dixon has

not fully met the exhaustion requirement because it was primarily

a request for home detention. Further, it argues that “[t]he

request    lacked     supported     explanation      of   extraordinary       or

compelling circumstances or a post-release plan.” (DE 32 at 3-4).

     The statute at issue here speaks directly to the Court’s

authority to modify a sentence, stating that it may only do so

once the BOP denies a request for compassionate release and the

defendant appeals, or if the warden fails to respond to a request

or file a motion within thirty days. Because the statute explicitly

states that only then may a defendant turn to the judiciary, those

requirements are clearly jurisdictional and prevent the Court from

considering Dixon’s Motion (DE 51) at this time.

     The Court in Hofmeister explained why these exhaustion steps

are imperative, especially at a time of extreme uncertainty:

     But in such a context, the exhaustion requirement of
     the compassionate release statute    is   perhaps   most
     important. The requirement recognizes that the BOP is
     better positioned than the courts to first assess issues
     such as a defendant's health, the adequacy of the
     measures taken by a particular place of incarceration to
     address any health risks, the risk presented to the
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 7 of 8 - Page ID#: 125



       public by a defendant's release, and the adequacy of a
       defendant's release plan.

United States v. Hofmeister, No. 5:16-13-KKC, 2020 WL 1811365, at

* 2 (E.D. Ky. April 9, 2020) (internal citations omitted). The

BOP, under this program, is directed to consider the “totality of

the     circumstances”      for    each     inmate,       including    several

comprehensive factors that, together, identify who is most at-risk

for contracting and presenting complications due to COVID-19.

Then-Attorney General Barr noted that each inmate is unique, and

these determinations must be made on an individualized basis.

       The   exhaustion   requirements      exist    to   give   the   BOP    an

opportunity to conduct this kind of intensive analysis. The Court

is not as well positioned to consider an inmate’s medical history,

his or her conduct while incarcerated, the inmate’s re-entry plan,

the inmate’s vulnerability, his or her potential danger to the

community, or the unique problems related to COVID-19 at the

particular facility. The BOP is best positioned to do so.

       Finally, Dixon has also moved the Court to appoint counsel to

represent him in this motion. There is no constitutional right to

counsel in proceedings filed under 18 U.S.C. § 3582. United States

v. Walker, No. CR 6:06-111-DCR, 2019 WL 3240020, at *4 (E.D. Ky.

July 18, 2019) (citing United States v. Bruner, No. 5:14-cr-05-

KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar. 21, 2017)). The decision

to    appoint   counsel   falls   within    the   Court's    discretion,     but
 Case: 5:16-cr-00083-JMH Doc #: 33 Filed: 08/23/21 Page: 8 of 8 - Page ID#: 126



appointment of counsel is unnecessary where the issues raised in

a § 3582 motion “are straightforward and resolvable upon review of

the record.” United States v. Clark, No. 6:07-013-DCR, 2019 WL

7161209, at *2 (E.D. Ky. Feb. 14, 2019). In this case, Dixon has

raised no complex issues. Once exhaustion has been met, the Court

is confident that it will be able to resolve the motion on the

merits on the record before it. Accordingly, appointment of counsel

is not appropriate.

                               IV. CONCLUSION

     Dixon    has    failed    to   fully    exhaust    the    administrative

procedures required by 18 U.S.C. § 3582. Additionally, the Court

has no authority to direct that Dixon be released or placed on

home confinement. Thus, the Court is without jurisdiction to decide

the merits of his Motion (DE 31).

     Having    considered     the   matter   fully,    and    being   otherwise

sufficiently advised,

     IT IS ORDERED that Defendant William Dixon’s Motion for

Compassionate Release (DE 31) is DENIED WITHOUT PREJUDICE.

     This 23rd day of August, 2021.
